NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ERNEST LEE KRAUSE, DOC# 738983,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-1315
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 10, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

James Dickson Crock of James Dickson
Crock, P.A., Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa; and C.
Suzanne Bechard, Assistant Attorney
General, Tampa (substituted as counsel
of record), for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.